DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
	Paragraph [0007]: “FIG.5 is flowchart” should be –FIG.5 is a flowchart—
	Paragraph [0049]: “can be generated real time” should be –can be generated in real time—
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blom et. al. (US Pub No: 2008/0293430 A1, hereinafter Blom).
Regarding Claim 1:

A computer-implemented method comprising: receiving, by a computing device, location data for a first location and a second location.  Paragraph [0058] indicates that all of these flowcharts and inventions can be included in a computer program and run by a computer. Paragraph [0036] describes a traffic element 68 that is configured to receive a particular route between two locations, a first location and a second location.
generating, by the computing device, a plurality of candidate routes to travel from the first location to the second location, based on the location data, each candidate route comprising a plurality of segments.  Paragraph [0047] describes a route determination element 76 that is configured to determine one or more candidate routes.  Paragraph [0040] describes that the route could be made of multiple segments.
generating, by the computing device, a safety score for each segment of each candidate route of the plurality of candidate routes.  Paragraph [0040] describes a safety element 69 that is configured to determine a safety score for each route or segment.
generating, by the computing device, a safety score for each candidate route based on safety scores generated for each segment associated with each candidate route.  Paragraph [0040] describes a safety element 69 that is configured to determine a safety score for each route or segment.
selecting, by the computing device, a best candidate route using the safety score associated with each of the candidate routes.  Paragraph [0055] describes that the  
and providing, by the computing device, a recommendation for a travel route comprising the best candidate route.  Paragraph [0055] describes that the candidate route can be manually or automatically selected based on user preferences related to safety information, or the safety score.

Regarding Claim 2:
	Blom discloses:
The method of claim 1, wherein the location data comprises geographical coordinates for the first location and geographical coordinates for the second location.  Paragraph [0024] describes a positioning sensor 36 that includes a global positioning sensor (GPS), which provides geographical coordinates.  These coordinates includes longitudinal and latitudinal directions to a reference point such as a start point, first location, and a destination, second location.
	Claim 11 is substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 3:
	Blom discloses:
The method of claim 1, wherein generating the safety score for each segment is based on at least one feature of a plurality of features comprising a number of surveillance cameras located in the segment, a field of view of surveillance cameras, brightness information for the segment, or crime data for the segment.  
Claim 12 and 20 are substantially similar to claim 3 and is rejected on the same grounds.

Regarding Claim 4:
	Blom discloses:
The method of claim 3, wherein each feature used to generate the safety score for each segment is assigned a weight.  Paragraph [0040] describes that the safety score is determined based on weight accumulation of the scores of the regions through which the route passes.  In this case, only one criteria is listed, the crime rate, and therefore the safety element weights the score for each element.  This is equivalent to the claim because regions in similar to segments and the crime rate is considered to be “each feature.”
Claim 7, 13, and 16 are substantially similar to claim 4 and is rejected on the same grounds.

Regarding Claim 5:
	Blom discloses:
The method of claim 1, wherein generating the safety score for each candidate route comprises combining the safety scores for the segments of each candidate route to generate the safety score for each candidate route.  Paragraph [0040] describes that the safety score is determined based on weight accumulation of the scores of the regions through which the route passes.


Regarding Claim 6:
	Blom discloses:
The method of claim 1, wherein generating the safety score for each candidate route is based on at least one factor of a plurality of factors comprising a number of surveillance cameras in the segments of each candidate route, a minimum brightness of each segment, a maximum brightness of each segment, average brightness information for each segment, a crime rate for each segment, or a crime rate for neighborhoods crossed by the candidate route.  Paragraph [0040] describes that the safety score is determined based on weight accumulation of the scores of the regions through which the route passes.  As described in the example given in the reference, the safety score is generated using a crime rate.
Claim 15 is substantially similar to claim 6 and is rejected on the same grounds.

Regarding Claim 8:
	Blom discloses:
The method of claim 1, wherein providing the recommendation for the travel route comprises providing the top candidate routes.  Paragraph [0054] describes display determination element 74 that automatically can select routes, such as those having lower social scores or more friends and/or familiar strangers.
Claim 17 is substantially similar to claim 8 and is rejected on the same grounds.


Regarding Claim 10:
	Blom discloses:
A computing device comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising.  Paragraph [0025] describes a user identity module that is a memory device and a processor.
receiving location data for a first location and a second location.  Paragraph [0036] describes a traffic element 68 that is configured to receive a particular route between two locations, a first location and a second location.
generating a plurality of candidate routes to travel from the first location to the second location, based on the location data, each candidate route comprising a plurality of segments.  Paragraph [0047] describes a route determination element 76 that is configured to determine one or more candidate routes.  Paragraph [0040] describes that the route could be made of multiple segments.
generating a safety score for each segment of each candidate route of the plurality of candidate routes.  Paragraph [0040] describes a safety element 69 that is configured to determine a safety score for each route or segment.
generating a safety score for each candidate route based on safety scores generated for each segment associated with each candidate route.  Paragraph [0040] describes a safety element 69 that is configured to determine a safety score for each route or segment.
selecting a best candidate route using the safety score associated with each of the candidate routes.  Paragraph [0055] describes that the candidate route can be manually or automatically selected based on user preferences related to safety information, or the safety score.
and providing a recommendation for a travel route comprising the best candidate route.  Paragraph [0055] describes that the candidate route can be manually or automatically selected based on user preferences related to safety information, or the safety score.
Claim 19 is substantially similar to claim 10 and is rejected on the same grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Feiveson et. al. (US Pub No: 2012/0304156 A1, hereinafter Feiveson).
Regarding Claim 9:
	
	Blom does not disclose a second computing device.
Fieveson teaches:
The method of claim 8, wherein the recommendation is provided to a second computing device.  Paragraph [0030] describes a local and remote computer.  In the example given, a debugger expression evaluated can be invoked on a local machine for a program being debugged on a remote computer.  The local machine has an expression evaluator 204 that is able to manipulate the debugging process executed on the remote computer.  The remote machine can take this information and interpret the data and output results 210.  Then the result can be sent to the local machine and be formatted and displayed on any medium, such as a screen or printer.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom’s disclosure of an indication of safety for each of the top candidates to incorporate the teachings of Fieveson to teach a second computing device.  One would have been motivated to do so to compute the results on one computer and format and present the results on a second computer ([0030], Claim 1).
Blom and Fieveson teach:
and the top candidate routes are displayed in a display of the second computing device with an indication of safety for each of the top candidates.  Paragraph [0055] of Blom describes a display determination element 76 that displays route 
Claim 18 is substantially similar to claim 9 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Bender et. al. (US Pub No: 2020/0164891 A1, hereinafter Bender), Kukreja (US Patent No: 10,520,321 B1), and Schumann Jr. et. al. (US Patent No: 8,805,707 B2, hereinafter Schumann).
Bender: A system that obtains sensor data indicative of the vehicle driver performance of a first vehicle to indicate error flags of the first driver user wen driving.
Kukreja: A system that determines a segment safety score using a speed distribution based on the speed data.
Schumann: A computer processing system generates a safety score associated with location data, the safety score calculated based on many risk factors associated with the location data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665